DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, drawn to a recombinant viral vector comprises a nucleic acid coding sequence for a synthetic or recombinant human lecithin cholesterol acyltransferase (LCAT) and regulatory sequences which direct expression of the LCAT, encompassing claims 1-8.
Group II, drawn to a synthetic or recombinant human lecithin cholesterol acyltransferase (LCAT) variant, encompassing claims 9-17
Group III, drawn to a codon optimized, engineered nucleic acid sequence encoding a functional human LCAT, encompassing claims 18-19, and 22.
Group IV, drawn to a codon optimized, engineered nucleic acid sequence of SEQ ID NO: 26 encoding a functional LCAT-114M, encompassing claim 20 and 21.
Group V, drawn to a method for preferentially increasing high density lipoprotein levels, encompassing claims 24 and 25.
Group VI, drawn to a method a treating a disease comprising delivering an LCAT variant, encompassing claim 29.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons.
Group I-VI all lack unity of invention from each other because even though the inventions of these groups require the technical feature of LCAT, this technical feature is not a special technical feature as it does not contribute over the prior art in view of Cohen (Cohen et al. 2004. Science 305: 869-871).  Cohen teaches that molecular defects causing rare genetic forms of HDL deficiency have been identified in the gene encoding lecithin cholesterol acyltransferase (LCAT), the enzyme that catalyzes the formation of cholesteryl esters in HDL [pg. 869, col - pg. 870, col, 1, para 1]. Therefore, the technical feature of LCAT was known in the art.

Applicant’s Response
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
The species are as follows:
Species Group A. Viral capsid vector.  Claim 3 recites, “a capsid selected from AAV8, AAVrh64R1, AAV9, or AAVrh0 capsid”.  
Species Group B. Codon Optimized engineered sequence.  Claim 19 recites “codon optimized, engineered nucleic acid sequence is selected from hLCATvl (SEQ ID NO: 3), hLCATvl l (SEQ ID NO: 3), hLCATv26 (SEQ ID NO: 3), and hLCATv201 (SEQ ID NO: 3)”.
Species Group C. Disease.  Claim 29 recites “A method for treating Fish Eye Disease (FED), LCAT deficiency (FLD), anemia, corneal opacities, and chronic progressive renal disease associated with FED or FLD, cardiovascular disease, atherosclerosis, coronary heart disease, and/or renal disease or dysfunction, said method comprising delivering an LCAT variant according to claim 9”.
The species recited in the above groups are independent and distinct because each
Viral capsid vector of species group A, sequence of species group B, disease of species group C, is different, unique, and/or structurally defined by its chemical structure which will give rise to unique functions, has unique modes of action, or is defined by its cellular structure which is uniquely made.  Since each species and/or specific structure is unique, each species recite characteristics that are mutually exclusive with the other species. In addition, each give rise to unique functions. Furthermore, these species are not obvious variants of each other based on the current record.

Applicant’s Response
Applicant is required, in reply to this action, to elect a single species of each group to which the claims shall be restricted if no generic claim is finally held to be allowable. THE ELECTION MUST IDENTIFY THE NAME FOR EACH OF THE ELECTED SPECIES
The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, all claims are generic.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species and/or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.

Means for Traversal
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior 

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        

/NANCY J LEITH/Primary Examiner, Art Unit 1636